              Case 4:19-cv-02690-HSG Document 174 Filed 06/17/21 Page 1 of 4




     Jeffrey C. Block, pro hac vice             Whitney E. Street (SBN 223870)
 1   Jacob A. Walker (SBN 271217)               BLOCK & LEVITON LLP
 2   BLOCK & LEVITON LLP                        100 Pine Street, Suite 1250
     260 Franklin Street, Suite 1860            San Francisco, CA 94111
 3   Boston, MA 02110                           (415) 968-1852 phone
     (617) 398-5600 phone                       whitney@blockleviton.com
 4
     jeff@blockleviton.com
 5   jake@blockleviton.com

 6   Attorneys for Lead Plaintiff
     Rick Keiner and the Class
7
 8   Additional Counsel on Signature Page

 9                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                      OAKLAND DIVISION
11
12    In re Lyft, Inc. Securities Litigation,    Lead Case No.: 4:19-cv-02690-HSG
13
      This document relates to:                  Joint Stipulation and Order Granting
14                                               Lead Plaintiff's Motion to Remove
      ALL ACTIONS                                Incorrectly Filed Documents
15
                                                 Judge: The Hon. Haywood S. Gilliam, Jr.
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIP. AND ORDER GRANTING LEAD PL. 'S MOT. TO REMOVE INCORRECTLY FILED
     DOCUMENTS
     CASE No. 4:19-cv-02690-HSG
              Case 4:19-cv-02690-HSG Document 174 Filed 06/17/21 Page 2 of 4




 1          Pursuant to Civil L.R. 7-1 l(a) and 7-12, Lead Plaintiff Rick Keiner ("Lead Plaintiff') and
 2   Defendants Lyft, Inc., Logan Green, John Zimmer, Brian Roberts, Prashant (Sean) Aggarwal, Ben
 3   Horowitz, Valerie Jarrett, David Lawee, Hiroshi Mikitani, Ann Miura-Ko, and Mary Agnes
 4   Wilderotter ("Defendants") (together the "Parties"), through their counsel, submit the following
 5   Joint Stipulation and [Proposed] Order regarding Lead Plaintiffs Motion to Remove Incorrectly
 6   Filed Documents.
7           WHEREAS, on May 24, 2021, at 2:30pm Lead Plaintiff filed his Administrative Motion
 8   to Seal at ECF 158 ("Motion to Seal");
 9          WHEREAS, two attachments to Lead Plaintiffs Motion to Seal, (1) Lead Plaintiffs
10   Opposition to Defendants' Motion for Judgment on the Pleadings [REDACTED VERSION OF
11   DOCUMENT(S) SOUGHT TO BE SEALED] (ECF 158-3); and (2) the Declaration of Jeffrey C.
12   Block in Support of Lead Plaintiffs Opposition to Defendants' Motion for Judgment on the
13   Pleadings [REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED] (ECF 158-
14   5) (together the "Two Attachments") were inadvertently filed with unredacted confidential
15   information;
16          WHEREAS, Lead Counsel promptly contacted via telephone the ECF HelpDesk (866-638-
17   7829) which placed a lock on the Two Attachments by no later than 3:00pm;
18          WHEREAS, on May 28, 2021, Defendants filed a declaration pursuant to Civil L.R. 79-
19   5(e)(1) arguing that the material they have designated as "confidential" is sealable under Civil L.R.
20   79-5(b) and do not believe the designated information contained in the Two Attachments should
21   be publicly available (ECF 164);
22          WHEREAS, on May 28, 2021, the Magistrate Judge granted an earlier motion to seal the
23   same information that was designated "confidential" in the Two Attachments (ECF 161);
24          WHEREAS, on June 16, 2021 Lead Plaintiff filed a corrected Administrative Motion to
25   Seal with corrected copies of the Two Attachments;
26          NOW, THEREFORE, the Parties hereby stipulate, subject to Court approval, that the Two
27   Attachments, filed electronically at ECF 158-3 and ECF 158-5, be removed from the docket.
28
     JOINT STIP. AND ORDER GRANTING LEAD PL. 'S MOT. TO REMOVE INCORRECTLY FILED                        1
     DOCUMENTS
     CASE No. 4:19-cv-02690-HSG
            Case 4:19-cv-02690-HSG Document 174 Filed 06/17/21 Page 3 of 4




 1         Stipulated and agreed to by:
 2         Date: June 16, 2021
3
 4
     BLOCK & LEVITON LLP                           LATHAM & WATKINS LLP
 5
     Isl Whitney E. Street                        Isl Colleen C. Smith
 6   Whitney E. Street (SBN 223870)                Colleen C. Smith (CA Bar. No. 231216)
     100 Pine Street, Suite 1250                   12670 High Bluff Drive
 7                                                 San Diego, CA 92130
     San Francisco, CA 94111
                                                   Colleen.Smith@lw.com
 8   (415) 968-1852 phone
     whitney@blocldeviton.com                      Matthew Rawlinson (CA Bar. No. 231890)
 9
                                                   140 Scott Drive
10   Jeffrey C. Block, pro hac vice                Menlo Park, CA 94025
     Jacob A. Walker (SBN 271217)                  T: (650) 328-4600 IF: (650) 463-2600
11   260 Franklin Street, Suite 1860               matthew.rawlinson@lw.com
     Boston, MA 02110
12   (617) 398-5600 phone                          Elizabeth Deeley (CA Bar. No. 230798)
13   jeff@blockleviton.com                         505 Montgomery Street, Suite 2000
     jake@blockleviton.com                         San Francisco, CA 94111
14                                                 T: (415) 391-0600 / F: (415) 395-8095
     Lead Counsel for Lead Plaintiff               elizabeth.deeley@lw.com
15   Rick Keiner and the Class
16                                                 Andrew B. Clubok (pro hac vice)
                                                   Susan E. Engel (pro hac vice)
17                                                 555 Eleventh Street, NW, Suite 1000
18                                                 Washington, D.C. 20004
                                                   T: (202) 637-2200 / F: (202) 637-2201
19                                                 andrew.clubok@lw.com
                                                   susan.engel@lw.com
20
                                                  Counsel for Defendants Lyft, Inc., Logan
21                                                Green, John Zimmer, Brian Roberts,
                                                  Prashant Aggarwal, Ben Horowitz,
22                                                Valerie Jarrett, David Lawee, Hiroshi
                                                  Mikitani, Ann Miura-Ko, and Mary Agnes
23                                                Wilderotter
24
25
26
27
28
     JOINT STIP. AND ORDER GRANTING LEAD PL. 'S MOT. TO REMOVE lNCORRECTLY FILED             2
     DOCUMENTS
     CASE No. 4: 19-cv-02690-HSG
             Case 4:19-cv-02690-HSG Document 174 Filed 06/17/21 Page 4 of 4




 1
 2                                      FILER'S ATTESTATION
 3          Pursuant to Civil L. R. 5-l(i)(3), I attest that concurrence in the filing of this document
 4   has been obtained from each of the other signatories hereto.
 5
     Dated: June 16, 2021                                           Isl Whitney E. Street
 6                                                                  Whitney E. Street
                                              *       *       *
 7
 8
 9   PURSUANT TO STIPULATION, IT IS SO ORDERED.

10   Dated: 6/17/2021
11                                                                     Haywood S. Gilliam, Jr.
12                                                                     U.S. District Court Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIP. AND ORDER GRANTING LEAD PL. 'S MOT. TO REMOVE INCORRECTLY FILED                          3
     DOCUMENTS
     CASE No. 4: 19-cv-02690-HSG
